THOMAS, J.
We have for review Former Husband’s appeal of an equitable distribution and award of rehabilitative alimony. The trial court directed Former Husband to obtain a life insurance policy to secure payment of the rehabilitative alimony. We affirm the distribution and award of rehabilitative alimony, but reverse the trial court’s requirement of life insurance.
Special circumstances may require a spouse to purchase life insurance to secure the payment of alimony. Cozier v. Cozier, 819 So.2d 834 (Fla. 2d DCA 2002). However, before a court can require a party to carry such insurance, it must make findings regarding its necessity. Schoditsch v. Schoditsch, 888 So.2d 709 (Fla. 1st DCA 2004). In making these findings, the trial court should consider the cost and availability of such a requirement. Id. Here, the trial court failed to make these required findings in its order. See Stalnaker v. Stalnaker, 892 So.2d 561, 563 (Fla. 1st DCA 2005). Therefore, we reverse and *899remand for the trial court to make the proper findings, based upon the evidence presented.
REVERSED and REMANDED.
WOLF and HAWKES JJ., concur.